Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Salame M. Amr appeals the district court’s orders granting the Defendants’ motions to dismiss and for sanctions. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Amr v. Attorney Gen. of Va., No. 3:11-cv-00423-REP (E.D.Va. Sept. 22, 23 & 26, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.